         Case 3:19-cv-00577-BR        Document 19       Filed 05/11/20    Page 1 of 1




WILBORN LAW OFFICE, P.C.
TIM WILBORN, Attorney at Law — OSB # 944644
tim@wilbornlaw.com
P.O. Box 370578
Las Vegas, NV 89137
Voice: (702) 240-0184
Fax: (503) 926-9133
  Attorney for Plaintiff




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON



DEBORAH GODWIN,                                                        Case No. 3:19-cv-577-BR

       Plaintiff,

vs.                                                                        ORDER

COMMISSIONER of Social Security,

       Defendant.


       Attorney fees in the amount of $5,644.38 are hereby awarded to Plaintiff pursuant to the

Equal Access To Justice Act, 28 U.S.C. § 2412(d), and costs in the amount of $400.00 are awarded

pursuant to 28 U.S.C. § 1920. Subject to any offset allowed under the Treasury Offset Program,
payment of this award shall be made via check sent to Tim Wilborn’s address: P.O. Box 370578, Las

Vegas, NV 89137. In accordance with the fee assignment which Plaintiff has signed, payment shall

be made in Tim Wilborn’s name if no debt subject to offset exists.

       DATED this ____         May
                  11th day of ________________, 2020.


                                                 /s/ Anna J. Brown
                                            __________________________________________
                                            United States District Court Judge

Submitted on May 8, 2020 by:
s/ Tim Wilborn
TIM WILBORN, OSB # 944644
(702) 240-0184
 Attorney for Plaintiff

ORDER - Page 1
